       Case 2:20-cv-00093-BSM Document 6 Filed 10/08/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                            DELTA DIVISION

TOMMIE L. PARKER, JR.                                                          PLAINTIFF

v.                         CASE NO. 2:20-CV-00093-BSM

WEST MEMPHIS
POLICE DEPARTMENT, et al.                                                  DEFENDANTS

                                        ORDER

     Consistent with the order entered on this date, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of October, 2020.



                                                   UNITED STATES DISTRICT JUDGE
